              CASE 0:20-cr-00173-WMW Doc. 20 Filed 08/18/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA

         v.                                              Criminal No. 20cr173(WMW)

(1)MATTHEW SCOTT WHITE
___________________________________________

UNITED STATES OF AMERICA

         v.                                              Criminal No. 18cr35(JRT/TNL)

(1) MATTHEW SCOTT WHITE, ET AL.
___________________________________________


              NOTICE TO THE COURT OF POSSIBLE RELATED CASES

         The undersigned attorney hereby notifies the Court and counsel that the above-

captioned cases are related for the following reasons:

■        Cases involving the same defendant(s), whether the prior cases are open or closed.

Dated:          Respectfully submitted,

                                                  ERICA H. MacDONALD
                                                  United States Attorney

                                                  s/ Bradley M. Endicott

                                                  BY: BRADLEY M. ENDICOTT
                                                  Assistant United States Attorney
                                                  Attorney ID No. 0349872
